Citation Nr: 0920760	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In January 2008, the Board issued a decision, which granted 
the Veteran a 70 percent evaluation for his PTSD.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
November 2008 Order, the Court vacated the January 2008 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifest by depression, social 
isolation, emotional withdrawal, hypervigiliance, 
hyperstartle response and GAF scores ranging from 32 to 45; 
overall, these symptoms are reflective of total occupational 
and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an increased schedular evaluation of 100 percent 
for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's PTSD is currently evaluated as 70 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 70 percent 
disability evaluation is contemplated for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 100 percent, or total schedular 
disability rating for PTSD.  Although the Veteran does not 
meet all of the criteria set forth under Diagnostic Codes 
9411 for a 100 percent rating, it is not necessary that all 
of the particular symptoms described in the rating criteria 
for a particular degree of disability be present.  See 
Mauerhan, supra.

In this case, the Veteran has been assigned GAF scores 
ranging from 32 to 45.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

Throughout the appeal period, the evidence establishes that 
steady symptoms of depression, social isolation, emotional 
withdrawal, intrusive thoughts of Vietnam, flashbacks, 
outbursts of anger, hypervigilance, hyperstartle response, 
and an inability to establish and maintain effective work and 
social relationships have been documented.  The Board 
observes that these symptoms existed when the Veteran filed 
his claim in November 2001, and have not only remained 
constant, but have worsened since that time.  In addition, as 
evidenced by the Veteran's assigned GAF score of 32 at 
December 2006 and April 2008 private evaluations, the 
severity of his PTSD has ranged from serious to total 
impairment.

Socially, the Veteran is quite isolated, and he has 
consistently stated that he prefers to stay home all the 
time.  The Veteran stated that he became a nervous wreck when 
his granddaughter was scheduled to come visit him.  He also 
stated that he stopped going to the gym because it made him 
angry.  He only goes to the store when he knows it will not 
be busy, usually late hours in the night.  He also said that 
even just walking to the local library he felt the need to 
protect himself, carrying a pocket knife ready to be used if 
necessary.  The Veteran has difficulty controlling his 
temper.  For example, he often got angry driving his car.  In 
addition, the Veteran expressed that it was difficult for him 
to express how he felt toward others.  He stated that he had 
trouble being close to family members, and felt that his 
oldest son was a stranger to him.  He also stated that he had 
no friends.  Although he had a lady friend who he 
occasionally meets up with for coffee and a male friend whom 
he sees about once per month, the Veteran stated that he 
could not stand the idea of having to be around people.  It 
is clear that these manifestations, such as difficulty 
controlling his temper, emotional detachment and social 
isolation, including his strained relationship with his son, 
have resulted in total social impairment, as contemplated by 
the criteria for a 100 percent evaluation.

Industrially, the Veteran took an early retirement from the 
Chrysler Corporation in 1998.  He stated that he had thirty 
years in at the company and that was the number of years 
needed before he was eligible to apply for retirement.  He 
stated that he never interacted with other coworkers while 
working there.  For example, he spent most of his time 
wearing ear plugs, and during breaks he sat at his work 
station reading a book.  The Veteran stated that he recalled 
going into the breakroom once, but he experienced a panic 
attack so he quickly left the room and did not go back after 
that.  After retiring from Chrysler, the Veteran studied to 
become a personal trainer.  However, upon completion of the 
course, he was unable to complete the ongoing training 
required due to severe depressive symptoms.  When asked about 
working now, the Veteran explained that he would rather have 
nothing than go back to working around people again.  
Overall, these symptoms are indicative of total occupational 
impairment, as contemplated by the criteria for a 100 percent 
evaluation.  Indeed, several of the Veteran's private 
physician's have stated that the Veteran is unemployable due 
solely to his severe PTSD symptomatology.

Significantly, an April 2008 private evaluation stated that 
the Veteran's PTSD was so debilitating that it impacted his 
ability to function in his daily life, and that these 
symptoms caused him serious impairment in the areas of social 
interactions as well as his inability to be gainfully 
emplyed.  Both intermittent inability to perform activities 
of daily living and total occupational and social impairment 
are enumerated under the criteria used for the evaluation of 
a 100 percent disability rating for PTSD.  These symptoms 
appear to have been consistently present since the Veteran 
filed his claim, and do not appear to have resolved.

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  In this case, the medical evidence 
presented reflects that the Veteran's PTSD renders him 
totally incapable of any social interaction and utterly 
unemployable.  Again, several private evaluations state that 
the Veteran was unemployable due solely to his severe PTSD 
symptoms, implying total occupational and social impairment.  
Thus, in light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 due to total 
occupational and social impairment.  38 C.F.R. § 4.7 (2008).

Additionally, the Veteran is receiving a full grant of the 
benefits sought on appeal; therefore staged ratings are 
inapplicable.  See Fenderson, supra.  Thus, the Board finds 
that a 100 percent evaluation is appropriate and that there 
is no basis for awarding any staged ratings.  38 C.F.R. §§ 
4.125 and 4.130, Diagnostic Code 9411.

In sum, the criteria for a 100 percent evaluation for PTSD 
have been met and the appeal is granted.  To the extent that 
there is any reasonable doubt, that doubt will be resolved in 
the Veteran's favor.  Accordingly, the Board concludes that a 
total schedular evaluation for PTSD is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.125 and 4.130, Diagnostic Code 9411 (2008).


ORDER

Entitlement to an initial evaluation of 100 percent for 
service-connected PTSD is granted, subject to law and 
regulations governing an award of monetary compensation.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


